DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 12/21/2020 have been entered.
Response to Arguments
Applicant’s arguments, filed 12/21/2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular, the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Sangster et al has been withdrawn in view of Applicant’s amendments to the claims. 
As to the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Portman, Applicant notes that the claims have been amended to recite a composition “consisting essentially of” ingredients, which Applicant (citing MPEP 2111.03) argues “limits the scope of the claim to the specified materials or steps.. and those that do not materially affect the basic and novel characteristic(s)… of the claimed invention” (Applicant Arguments, Page 6).
Yet, as further discussed by MPEP 2111.03, absent a clear indication of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising".  See PPG Industries v. Guardian Industries
Accordingly, the amended composition is construed as "comprising" any other materials that do not materially affect the basic and novel characteristics of the claimed invention; in other words, the amended composition is construed as "comprising" any other ingredients that do not materially affect the composition as being usable in the treatment/prevention of a cardiovascular disease.  As such, the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Portman is MAINTAINED.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Portman (US 2004/0033292).
As amended, instant claim 21 is drawn to an oral pharmaceutical composition for treating or preventing cardiovascular disease in a subject (more specifically, wherein the subject has cardiovascular disease (claim 22)), the composition consisting essentially of (which, as discussed above, is construed as “comprising”) an amount between about 1 mg and about 250 mg Br- or salt thereof (more specifically, wherein the bromide source comprises sodium bromide (claims 23 and 27), a pharmaceutically acceptable carrier and, as recited by new claim 26 (drafted independently), a vitamin.
Portman teaches “a nutritional composition in… liquid drink form” (Abstract) comprising: (i) “[a] first electrolyte being sodium compounds such as… sodium bromide” listed among 11 (ii) “[a] first vitamin being Vitamin C”; and (iii) “[w]ater”.
Although Portman does not specifically disclose a single embodiment comprising sodium bromide, as recognized by In re Schaumann, 572 F.2d 312 (CCPA 1978), claims to a species are anticipated where the prior art teaches a genus embracing a limited number of members closely related to each other such that one of ordinary skill in the art could immediately envisage each member.  Notably, in In re Petering, 301 F.2d 676 (CCPA 1962) the court determined that a prior art genus containing only 20 compounds anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus (emphasis in original)).  Thus, considering that the genus of sodium compounds disclosed by Portman comprises only 11 compounds, the skilled artisan would have immediately envisaged selecting sodium bromide as the sodium compound.
And, regarding the recitations in claims 21-22 that the composition is “for treating or preventing cardiovascular disease” (claim 21) and that the subject “has cardiovascular disease” (claim 22), Applicant is advised use limitations within product claims do not carry patentable weight unless the recitation of the intended use of the claimed invention results in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  An intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  If the prior art structure is capable of performing the intended use, then it meets the claim. 
As such, instant claims 21-13 and 26-27 are anticipated. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 21-23 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 16/324,697. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘697 application is similarly drawn to a composition comprising about 0.1 to about 50 mg Br- (claim 23) and a vitamin (claim 24) for oral administration (claim 26).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611